Citation Nr: 0709954	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  06-17 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of ruptured 
left ear drum, to include left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision adjudicated in March 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In March 2006, a motion to advance this appeal on the docket, 
due to the veteran's age, was granted.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (c) (2006).


FINDING OF FACT

The veteran did not incur any in-service injury or disease of 
the left ear drum.


CONCLUSION OF LAW

Claimed residuals of ruptured left ear drum, to include left 
ear hearing loss were not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b) (1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated 
August and October of 2004 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertained to the claim.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim that VA has 
not sought.

VA medical records, private medical opinion evidence, and the 
veteran's lay statements have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.  

The Board notes that, although the RO incorrectly requested 
medical records from Hearx LTD and from Dr. Joseph Russo in 
October 2004 by requesting them in the name of another 
individual that was not the veteran, the erroneous request 
was harmless error because such recent treatment records 
raise no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(c).  Even if the requested records 
contained a medical nexus opinion, there is no reasonable 
possibility that such medical opinion evidence would aid in 
substantiating the claim because there is no in-service 
injury or disease to which any currently diagnosed left ear 
disability or hearing loss could be related by competent 
medical evidence.  Where there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim, VA will discontinue providing 
assistance in obtaining evidence for a claim.  38 C.F.R. 
§ 3.159(d).

In this case, the Board also finds that a VA audiological 
examination or medical opinion is not required, and not 
necessary to decide the claim because the evidence of record 
is sufficient to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  There is no 
reasonable possibility that such audiological examination 
evidence of current hearing loss disability or medical 
opinion evidence would aid in substantiating the claim 
because there is no in-service injury, disease, or event to 
which any currently diagnosed left ear disability or hearing 
loss could be related by competent medical evidence.  
38 C.F.R. § 3.159(c)(4)(i)(B).  Where there is no reasonable 
possibility that any assistance VA would provide to the 
claimant would substantiate the claim, VA will discontinue 
providing assistance in obtaining evidence for a claim.  
38 C.F.R. § 3.159(d).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since service 
connection is being denied, no disability rating or effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, and arguments 
presented by the representative organization.  In this case, 
the RO advised the appellant in August and October of 2004 to 
obtain whatever information he could provide to substantiate 
his claim that his hearing loss occurred in-service.  The 
appellant responded in March of 2006 that he had no 
additional evidence to supply.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

        Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, such as organic 
diseases of the nervous system, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The appellant contends that in 1943 he ruptured his left ear-
drum while boxing in an organized match when he served with 
the Navy at Guantanamo Bay, Cuba.  He contends that he 
currently has hearing loss disability that is related to the 
in-service left ear drum rupture.  The veteran has not 
alleged that he was exposed to acoustic trauma in service.  

Service personnel records show that the veteran's military 
occupational specialty was a storekeeper.  Service Medical 
Record are negative for any complaints, findings, diagnosis, 
or treatment of a left ear injury in service, including in 
1943.  The service separation examination report dated in 
October 1945 reflects no complaints regarding the left ear or 
hearing loss, and clinical findings of normal hearing as 
indicated by 15/15 Whisper Voice Test.  The veteran has not 
alleged, and the evidence does not show, that he was exposed 
to acoustic trauma in service. 

Although the requirements for service connection for hearing 
loss as defined in 
38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted, the facts in this case differ from those in Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  In Ledford the 
appellant had impaired hearing loss upon separation from 
service, although not a "diagnoses of defective hearing for 
VA purposes." Ledford, 3 Vet. App. at 88.  In this case, the 
evidence does not show impaired left ear hearing loss upon 
separation, as the 15/15 whispered test measures upon 
separation examination evidence normal hearing.

The Court has also held that 38 C.F.R. § 3.385 does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 
5 Vet. App. at 159-60.  However, as distinguished from the 
facts in Hensley, in this veteran's case there is no evidence 
of worsening of hearing loss in service.  The clinical 
measures of 15/15 whisper voice test were the same at both 
service entrance and service separation.

In this case, in addition to the absence of in-service injury 
or disease of the left ear, and the absence of evidence of 
worsening of hearing during service, the evidence is negative 
for post-service complaints, treatment, or findings regarding 
the left ear or hearing loss until 2004, which is, notably, 
almost 59 years after service separation.  After service in 
1950 the veteran entered a claim for treatment for disease or 
injury but did not mention a left ear disorder or hearing 
loss.  There is no evidence of hearing loss manifesting to a 
compensable degree within a year of service.  For this 
reason, service connection for sensorineural hearing loss as 
a presumptive disease is not warranted.  38 C.F.R. 
3.307(a)(3).

The evidence weighing in favor of the veteran's claim 
consists of the veteran's recent assertions since July 2004 
that he sustained a left eardrum rupture in service in 1943 
and now has hearing loss.  The evidence weighing against the 
veteran's claim includes the evidence of the veteran's 
military occupational specialty as storekeeper; the absence 
of service medical record evidence of complaints, findings, 
or treatment for ruptured left eardrum; the service 
separation examination report showing no complaints and 
showing normal clinical findings of hearing; and the absence 
of post-service evidence of any complaints, findings, or 
treatment for left ear disorder or hearing loss until nearly 
59 years after service.  

After a review of all the evidence of record, the Board finds 
that the in-service and post-service evidence, which includes 
the absence of complaints or treatment sought by the veteran 
and normal clinical findings, is more probative of alleged 
in-service event of left ear injury because the evidence is 
more contemporaneous to the alleged in-service event of left 
ear boxing injury with ear drum rupture than the current 
recollections of in-service injury rendered nearly 59 years 
after service, is based on clinical findings in service, and 
is more consistent with the veteran's military duties.  For 
these reasons, the Board finds that the veteran did not incur 
any in-service injury or disease of the left ear drum.

Although the appellant provides a letter from Richard J. 
Torricelli, M.D., of August 2005 stating that the left ear 
condition is due to an in-service injury, in light of the 
factual finding of no in-service injury or disease of the 
left ear, this opinion is based on an inaccurate history.  
Likewise, in light of the factual finding of no in-service 
injury or disease of the left ear, recent VA medical records 
that allude to current hearing loss and assert a nexus, are 
of no probative value.  While an examiner can render a 
current diagnosis based upon his examination of the veteran, 
the Court has held that without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Moreover, an opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for residuals of ruptured left ear drum, 
to include left ear hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


